Title: To George Washington from Timothy Pickering, 10 February 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Feby 10. 1783.
                        
                        By the Bills brought in to my office in some cases, I find very large quantities of wood burnt by officers not
                            hutted with the troops, quantities quite disproportioned to the allowances in Philadelphia, as formerly regulated at the
                            War Office. The latter, it is true, are evidently insufficient for this climate & the quarters generally occupied.
                            What they are your Excellency will see, if you will be pleased to inspect the inclosed paper. The troops in the huts burn
                            without limitation—they have ever done it. Whether any, and what restrictions, should be established in other cases, I beg
                            leave to submit to your Excellency’s determination. Such restrictions will not be difficult except in the cases of General
                            Officers.
                        Some of the officers in the huts are providing stocks of wood while there is snow. I have spoken of the
                            matter to several others. Lest however some should be less provident, I beg leave to suggest whether a general order
                            directing the troops to provide, during the present month, fuel sufficient to last them until the first of April, or even
                            the first of May, would not be expedient. If by this means regimental stocks were collected excessive toil & the
                            destruction of cloaths in the months succeeding this would be prevented, and the distribution of wood among the troops,
                            might afterward be regularly made. I have the honour to be with the greatest respect, your Excellency’s most obedt servant
                        
                            Tim: Pickering Q.M.G.
                        
                     Enclosure
                                                
                            
                                
                                    c.10 February 1783
                                
                            
                                
                            
                            
                                    
                                        
                                        Proposed Allowances of Wood to the Officers &c., named below, viz.
                                        
                                    
                                    
                                        To a
                                        Major General, 
                                        per month, 
                                        
                                             
                                        
                                        Cord
                                    
                                    
                                        
                                        brigadier general
                                        
                                        
                                        do
                                    
                                    
                                        
                                        field officer
                                        
                                        2
                                        do
                                    
                                    
                                        
                                        captain
                                        each
                                        1
                                        do
                                    
                                    
                                        
                                        subaltern
                                    
                                    
                                        
                                        surgeon
                                    
                                    
                                        
                                        Mate
                                    
                                    
                                        
                                        chaplain
                                        
                                        2
                                        do
                                    
                                    
                                        
                                        non-commissioned officers & privates, 
                                        each
                                        1/4
                                        do
                                    
                                    
                                        
                                        artificers, labourers & waggoners
                                    
                                    
                                        
                                        director of the military hospitals
                                        
                                        
                                            
                                                
                                            
                                        
                                        do
                                    
                                    
                                        
                                        hospital surgeon
                                        
                                        2
                                        do
                                    
                                    
                                        
                                        apothecary
                                        
                                        2
                                        do
                                    
                                    
                                        
                                        geographer
                                        each
                                        2
                                        do
                                    
                                    
                                        
                                        deputy paymaster
                                    
                                    
                                        
                                        assistant clothier
                                    
                                    
                                        
                                        Commissary of forage 
                                    
                                    
                                        
                                        waggon master
                                    
                                    
                                        
                                        public officer as the service requires
                                        
                                        
                                        
                                    
                                    
                                        
                                        inferiour staff officers,
                                        each
                                        1.
                                        do
                                    
                                    
                                        To guards double allowances.
                                        
                                        
                                        
                                    
                                    
                                        To the sick in the hospital, as the surgeons
                                        
                                        
                                        
                                    
                                    
                                        
                                        shall judge necessary. 
                                        
                                        
                                        
                                    
                                
                                Monthly allowance of Wood, as fixed at the War Office for the City of Philadelphia.
                            
                                    
                                        To a
                                        Major General
                                        
                                        3
                                        cords
                                        
                                    
                                    
                                        “
                                        Brigadier General
                                        
                                        2 
                                        do
                                        
                                    
                                    
                                        “
                                        Field Officer
                                         
                                        1
                                        do
                                        each
                                    
                                    
                                        
                                        Captain
                                    
                                    
                                        
                                        Surgeon
                                    
                                    
                                        
                                        Subaltern 
                                         
                                        1/2
                                        do
                                        do
                                    
                                    
                                        
                                        Surgeons mate
                                    
                                    
                                        
                                        Chaplain
                                        the same as Capn
                                        1
                                        do
                                        
                                    
                                    
                                        
                                        Non commission’d officers &
                                         
                                        1
                                        do
                                        
                                    
                                    
                                        
                                        privates to every 8 men
                                        
                                    
                                    
                                        
                                        Director Genl Hospitals
                                        
                                        1
                                        do
                                        
                                    
                                    
                                        
                                        Senior Surgeon
                                        
                                        1 
                                        do
                                        
                                    
                                    
                                        
                                        Junior Surgeons & mates
                                        
                                        1/2
                                        do
                                        
                                    
                                    
                                        
                                        Superintendants of artificers
                                          
                                        1/2 
                                        do
                                        
                                    
                                    
                                        
                                        or of other business—and
                                        
                                    
                                    
                                        
                                        conductor each
                                        
                                    
                                    
                                        
                                        Hired Artificers & labourers
                                        
                                             
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        (where such allowance is a
                                        
                                        
                                        
                                    
                                    
                                        
                                        part of the contract) the
                                        
                                        
                                        
                                    
                                    
                                        
                                        same as Soldiers
                                        
                                        
                                        
                                    
                                
                            Guards & Sick in the hospitals, double allowance.
                            Persons holding two offices, to draw only for one.
                            Half the foregoing allowances to be issued in Summer, or during the warm months.
                        
                        
                    